 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7089 Page 1 of 28


1
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT
8
                         SOUTHERN DISTRICT OF CALIFORNIA
9
10   AYA HEALTHCARE SERVICES, INC.,                       Case No. 17cv205-MMA (MDD)
     and AYA HEALTHCARE, INC.,
11                                                        GRANTING IN PART AND
                                      Plaintiffs,         DENYING DEFENDANTS’ MOTION
12   v.                                                   TO FILE DOCUMENTS UNDER
                                                          SEAL;
13   AMN HEALTHCARE, INC., et al.,
                                                          [Doc. No. 96]
14
                                    Defendants.           GRANTING IN PART AND
15                                                        DENYING IN PART PLAINTIFFS’
                                                          MOTION TO FILE DOCUMENTS
16                                                        UNDER SEAL;
17                                                        [Doc. No. 123]
18                                                        GRANTING IN PART AND
                                                          DENYING IN PART PLAINTIFFS’
19                                                        MOTION TO FILE DOCUMENTS
                                                          UNDER SEAL; AND
20
                                                          [Doc. No. 128]
21
                                                          GRANTING IN PART AND
22                                                        DENYING DEFENDANTS’ MOTION
                                                          TO FILE DOCUMENTS UNDER
23                                                        SEAL;
24                                                        [Doc. No. 131]
25
26         Plaintiffs Aya Healthcare Services, Inc. and Aya Healthcare, Inc. (collectively,
27   “Plaintiffs” or “Aya”) and Defendants AMN Healthcare, Inc., AMN Healthcare Services,
28   Inc., AMN Healthcare Services LLC, Medefis, Inc. (“Medefis”), and Shiftwise Inc.


                                                    -1-                    17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7090 Page 2 of 28


1    (“Shiftwise”), (collectively, “Defendants” or “AMN”) move to file under seal certain
2    documents and exhibits in connection with Defendants’ motion for summary judgment
3    and motion to exclude certain opinion testimony by Patricia G. Donohoe (“Daubert
4    motion”). See Doc. Nos. 96, 123, 128, 131. Plaintiffs raised objections to Defendants’
5    initial motion to seal (Doc. No. 96), see Doc. No. 102, and Defendants responded to those
6    objections. See Doc. No. 105. Plaintiffs also raised objections to Defendants’
7    confidentiality designations in connection with Plaintiffs’ opposition to Defendants’
8    motion for summary judgment. See Doc. Nos. 129, 130. The parties have provided
9    declarations withdrawing some of their designations and supporting other designations.
10   See Doc. Nos. 96, 101, 121, 127, 131, 139. Upon review of the parties’ submissions, the
11   Court finds these matters suitable for determination on the papers and without oral
12   argument. See SD CIVLR 7.1.d.1; Fed. R. Civ. P. 78(b). For the reasons set forth below,
13   the Court GRANTS IN PART and DENIES IN PART Defendants’ motions to file
14   documents under seal (Doc. Nos. 96, 131) and GRANTS IN PART and DENIES IN
15   PART Plaintiffs’ motions to file documents under seal (Doc. Nos. 123, 128).
16                                        LEGAL STANDARD
17         Courts have historically recognized a “general right to inspect and copy public
18   records and documents, including judicial records and documents.” Nixon v. Warner
19   Commc’ns, Inc., 435 U.S. 589, 597 n.7 (1978). “Unless a particular court record is one
20   ‘traditionally kept secret,’ a ‘strong presumption in favor of access is the starting point.”
21   Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting
22   Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “The
23   presumption of access is ‘based on the need for federal courts, although independent—
24   indeed, particularly because they are independent—to have a measure of accountability
25   and for the public to have confidence in the administration of justice.” Ctr. for Auto
26   Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States
27   v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)).
28         When a party moves to file under seal a motion or documents attached to a motion,


                                                   -2-                        17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7091 Page 3 of 28


1    the focus is on the underlying motion and whether it is “more than tangentially related to
2    the underlying cause of action.” Ctr. for Auto Safety, 809 F.3d at 1099. If the motion is
3    more than tangentially related to the merits, like here, the movant must show compelling
4    reasons for overcoming the presumption in favor of public access. See id. at 1096-99.
5          Generally, a party seeking to seal a judicial record can overcome the presumption
6    in favor of access by “articulat[ing] compelling reasons supported by specific factual
7    findings . . . that outweigh the general history of access and the public policies favoring
8    disclosure, such as the public interest in understanding the judicial process.” Kamakana,
9    447 F.3d at 1178 (citations omitted) (internal quotation marks omitted). “In turn, the
10   court must ‘conscientiously balance[ ] the competing interests’ of the public and the party
11   who seeks to keep certain judicial records secret.” Id. at 1179 (quoting Foltz, 331 F.3d at
12   1135). “Compelling reasons must continue to exist to keep judicial records sealed.” In
13   re Midland Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th
14   Cir. 2012) (citing Kamakana, 447 F.3d at 1179).
15         “What constitutes a ‘compelling reason’ is ‘best left to the sound discretion of the
16   trial court.’” Ctr. For Auto Safety, 809 F.3d at 1097 (quoting Nixon, 435 U.S. at 599).
17   “Examples include when a court record might be used to ‘gratify private spite or promote
18   public scandal,’ to circulate ‘libelous’ statements, or ‘as sources of business information
19   that might harm a litigant’s competitive standing.’” Id. (quoting Nixon, 435 U.S. at 598-
20   99). “The mere fact that the production of records may lead to a litigant’s
21   embarrassment, incrimination, or exposure to further litigation will not, without more,
22   compel the court to seal its records.” Kamakana, 447 F.3d at 1179 (citing Foltz, 331 F.3d
23   at 1136).
24                                           DISCUSSION
25         Defendants move to file under seal various exhibits in support of their motion for
26   summary judgment and Daubert motion, as well as portions of their motion for summary
27   judgment, reply memorandum in support thereof, Separate Statement of Undisputed
28   Material Facts, Response to the Separate Statement of Undisputed Material Facts,


                                                  -3-                        17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7092 Page 4 of 28


1    Daubert motion, and reply in support thereof. See Doc. Nos. 96, 131. Plaintiffs also
2    move to file under seal their opposition memorandum to Defendants’ motion for
3    summary judgment, exhibits submitted in support thereof, and memoranda objecting to
4    certain of Defendants’ confidentiality designations. See Doc. Nos. 123, 128.
5       1. Defendants’ Motions to File Documents Under Seal (Doc. Nos. 96, 131)
6          Defendants move to file under seal three categories of information in exhibits
7    submitted in connection with their motion for summary judgment and Daubert motion
8    and in the motions themselves. Such categories are: (a) information that Defendants have
9    designated as confidential, (b) purportedly confidential information from Staffing
10   Industry Analysts (“SIA”), and (c) information that Plaintiffs have designated as
11   confidential. Plaintiffs object to Defendants’ motion to seal information to the extent
12   Defendants seek to file under seal (1) Defendants’ confidentiality and non-solicitation
13   agreements with their employees, and (2) Defendants’ contracts with other healthcare
14   staffing agencies. See Doc. Nos. 102, 103, 106. Defendants responded to Plaintiffs’
15   objections by (1) agreeing to de-designate references to confidentiality and non-
16   solicitation agreements with employees that were previously filed publicly in state court
17   proceedings, and (2) maintaining the propriety of their designations of contracts with
18   other healthcare staffing agencies. See Doc. No. 105. The Court addresses each exhibit
19   and source of information subject to Defendants’ requests in turn.
20             a. Exhibit 1
21         Exhibit 1 is a contract memorializing an agreement between Defendants and
22   Plaintiffs to terminate their “prior agreements” and extend certain services provided by
23   Plaintiffs under such prior agreements. Defendants assert that the termination agreement
24   is among those contracts properly designated by Defendants as “Confidential” or “Highly
25   Confidential – Attorneys’ Eyes Only” under the Protective Order because it, like the
26   other designated contracts, contains “detailed, non-public, confidential information
27   concerning AMN’s commercial relationships, including its agreements with Aya and
28   other third parties, its business dealings with Aya and other third parties, its contract


                                                   -4-                        17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7093 Page 5 of 28


1    negotiation and other business strategies.” Doc. No. 96-1 at 3; see also Doc. No. 96-4 at
2    2. The Court finds that Defendants have failed to articulate compelling reasons to seal
3    the termination agreement in its entirety. The fact that the parties have terminated their
4    prior business relationships does not appear to warrant sealing, since this is a fact alleged
5    by Plaintiffs publicly and is key to Plaintiffs’ theory of retaliatory damages. See, e.g.,
6    Doc. Nos. 37 at 44, 64. Therefore, the Court cannot conclude that the strong presumption
7    of public access to judicial records is outweighed here by Defendants’ interest in
8    maintaining secrecy over the terms of the termination agreement with Plaintiffs. While
9    the parties may be able to articulate to the Court why discrete portions of the termination
10   agreement should be sealed, it is not this Court’s duty to speculate what those reasons
11   might be. Kamakana, 447 F.3d at 1182 (“When sealing documents attached to a
12   dispositive pleading, a district court must base its decision on a compelling reason and
13   articulate the factual basis for its ruling, without relying on hypothesis or conjecture.”)
14   (internal citation, quotation marks, and emphasis omitted). As such, the Court DENIES
15   Defendants’ request to seal Exhibit 1. However, this ruling is without prejudice to
16   Defendants filing, if they so choose, a renewed motion no later than ten (10) business
17   days from the date this Order is filed setting forth compelling reasons to seal portions of
18   Exhibit 1.
19             b. Exhibit 2
20         Exhibit 2 is an “Associate Vendor Agreement” between Defendants and Plaintiffs.
21   Defendants assert that the agreement should be sealed because it, like the other
22   designated contracts, contains “detailed, non-public, confidential information concerning
23   AMN’s commercial relationships, including its agreements with Aya and other third
24   parties, its business dealings with Aya and other third parties, its contract negotiation and
25   other business strategies.” Doc. No. 96-1 at 3; see also Doc. No. 96-4 at 2-3 (stating that
26   disclosure of such a contract would harm Defendants’ competitive standing and have a
27   chilling effect on Defendants’ ability to negotiate the terms of future associate vendor
28   agreements). The Court agrees that compelling reasons exist to seal this information.


                                                   -5-                        17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7094 Page 6 of 28


1    See In re Google Inc. Gmail Litig., No. 13-MD-02430-LHK, 2014 WL 10537440, at *5
2    (N.D. Cal. Aug. 6, 2014) (granting motion to seal Google’s Apps contract because the
3    specific terms constitute trade secrets that would cause Google competitive harm if
4    disclosed publicly). Unlike the termination agreement discussed above, the associate
5    vendor agreement between the parties is discussed specifically by Defendants’ President
6    of Professional Services and Staffing in a declaration as “reflect[ing] terms upon which
7    AMN is willing to do business with its associate vendors” and other competitively
8    sensitive business information, such as pricing and fill requirements. See Doc. No. 96-4
9    at 3. As such, the specific terms of the agreement constitute trade secrets that present a
10   threat of competitive harm to Defendants if the terms are disclosed publicly. The Court
11   GRANTS Defendants’ request to seal Exhibit 2 and references thereto. For the reasons
12   discussed in detail below, the Court overrules Plaintiffs’ objection to Defendants’ request
13   to seal their associate vendor agreements and references thereto.
14             c. Exhibit 3
15         Exhibit 3 is a chart reflecting certain terms of the associate vendor agreements
16   between the parties. The Court agrees that compelling reasons exist to seal Exhibit 3 and
17   references thereto. The specific terms of Defendants’ associate vendor agreements
18   constitute trade secrets that, if disclosed, could cause competitive harm to Defendants. In
19   re Google Inc. Gmail Litig., supra, 2014 WL 10537440, at *5. Thus, the Court
20   GRANTS Defendant’s request to seal Exhibit 3.
21             d. Exhibits 5, 6, and 18
22         Exhibits 5, 6, and 18 are various reports on statistics in the healthcare staffing
23   industry by SIA. Defendants assert that the reports should be sealed because “SIA makes
24   these reports and lists available for a fee and recipients of SIA materials agree to keep the
25   materials confidential.” Doc. No. 96-1 at 7; see also Doc. No. 96-4 at 4-5. The Court
26   agrees that compelling reasons exist to seal the SIA reports and references thereto. See
27   McMorrow v. Mondelez Int’l, Inc., No. 17-CV-2327-BAS-JLB, 2020 WL 406314, at *3
28   (S.D. Cal. Jan. 24, 2020) (granting motion to seal portions of reports that contain market


                                                  -6-                        17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7095 Page 7 of 28


1    research data by a third party market research company). Accordingly, the Court
2    GRANTS Defendants’ request to seal Exhibits 5, 6, and 18.
3             e. Exhibits A and B
4          Exhibits A and B to the Declaration of Amanda Fitzsimmons in support of
5    Defendants’ Daubert motion are excerpts of the report and deposition, respectively, of
6    Plaintiffs’ putative expert, Patricia G. Donohoe. Defendants assert that the Court should
7    grant their motion to seal references made in Exhibits A and B to: (i) associate vendor
8    agreements between Defendants and third parties and employee confidentiality and non-
9    competition agreements, (ii) Defendants’ vendor management agreements and managed
10   service provider agreements, (iii) a settlement agreement and amendments thereto
11   between Defendants and a third party (“Settlement Agreement”), and (iv) Defendants’
12   other confidential and proprietary business documents and communications. Doc. Nos.
13   96-4 at 2; 96-1 at 3-7. The Court addresses these requests in turn.
14                   i.   Defendants’ Associate Vendor Agreements and Employee
15                        Confidentiality and Non-Competition Agreements
16         Plaintiffs object to Defendants’ motion to seal associate vendor agreements,
17   affiliated vendor agreements, supplier agreements, and employee confidentiality and non-
18   competition agreements. See Doc. Nos. 102, 106. Plaintiffs argue that the associate
19   vendor agreements and references thereto should not be sealed because they are “non-
20   negotiable, boilerplate” contracts, “which AMN has successfully prevailed on most of its
21   competitors to accept without negotiation.” Doc. Nos. 102 at 9-14; 106 at 1-2. Plaintiffs
22   also argue that the confidentiality and non-competition agreements and references thereto
23   should not be sealed because these agreements were previously disclosed publicly by
24   Defendants in state court filings. See Doc. No. 7-8. Defendants responded to these
25   objections by withdrawing its request to seal the portions of the Donohue Report that
26   reference the provisions in Defendants’ confidentiality and non-competition agreements
27   with their employees. See Doc. No. 105 at 2. Defendants also argued that Plaintiffs’
28   objections to the sealing of the various associate vendor agreements are meritless because


                                                 -7-                       17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7096 Page 8 of 28


1    the counterparties expect the agreements to remain confidential, and because the evidence
2    cited by Plaintiffs does not show that most of Defendants’ competitors know the terms in
3    the agreements. See Doc. No. 105 at 2-4.
4          First, the Court agrees that the references in the Donohoe Report and deposition to
5    provisions in Defendants’ confidentiality and non-competition agreements with
6    employees should not be sealed since such agreements were previously disclosed
7    publicly by Defendants in prior court proceedings. See Fed. Trade Comm’n v.
8    Qualcomm Inc., No. 17-CV-00220-LHK, 2018 WL 2317835, at *6 (N.D. Cal. May 22,
9    2018) (denying motion to seal documents already filed publicly on the court’s docket).
10   Accordingly, the Court DENIES Defendants’ request to seal references in the Donohoe
11   Report and deposition to Defendants’ confidentiality and non-competition agreements
12   with employees.
13         Second, the Court agrees with Defendants that compelling reasons exist to seal the
14   associate vendor agreements, affiliated vendor agreements, and supplier agreements.
15   Plaintiffs’ argument that Defendants have successfully executed such agreements with
16   various staffing agencies misses the mark. The counterparties to these agreements are
17   aware of the terms embodied in their individual, respective agreements with Defendants,
18   but that does not mean each of the counterparties actually know the terms embodied in
19   Defendants’ separate agreements with other healthcare staffing agencies. Nor does it
20   follow that the contractual terms in these agreements do not constitute trade secrets that
21   warrant sealing. Unlike the employee confidentiality and non-competition agreements,
22   the agreements with healthcare staffing agencies have not been publicly disclosed. Thus,
23   as discussed above, the contractual terms embodied in these agreements constitute trade
24   secrets such that the agreements and references thereto should be sealed. See In re
25   Google Inc. Gmail Litig., supra, 2014 WL 10537440, at *5. Accordingly, the Court
26   overrules Plaintiffs’ objection and GRANTS Defendants’ request to seal references in
27   the Donohoe Report and deposition to the associate vendor agreements, affiliated vendor
28   agreements, and supplier agreements.


                                                 -8-                        17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7097 Page 9 of 28


1                      ii.   Defendants’ Vendor Management Agreements and Managed Service
2                            Provider Agreements
3           Defendants also request to seal references in the Donohoe Report to vendor
4    management agreements and managed service provider agreements. Doc. Nos. 96-1 at 3-
5    5; 96-4 at 2-3. Defendants assert that the information in these agreements is
6    competitively sensitive business information, the disclosure of which would cause them
7    irreparable harm because it would provide Defendants’ competitors the terms and
8    business practices with Defendants’ clients and thereby give competitors an unfair
9    competitive advantage. See Doc. 96-1 at 4. The Court agrees that compelling reasons
10   exist to seal references to these agreements in the Donohoe Report and deposition. See In
11   re Google Inc. Gmail Litig., supra, 2014 WL 10537440, at *5. The Court therefore
12   GRANTS Defendants’ request to seal portions of the Donohoe Report and deposition
13   that reference Defendants’ vendor management agreements and managed service
14   provider agreements.
15                    iii.   Settlement Agreement
16          Defendants next request that references in the Donohoe Report and deposition to
17   the Settlement Agreement 1 with a third party be sealed. Defendants assert that the
18   Settlement Agreement contains “competitively sensitive business information, the
19   disclosure of which would . . . provide others in the market with information . . .
20   regarding Defendants’ terms and practices with respect to its relationships with third
21   parties in settling disputes” and “deprive the [settling] parties . . . of the benefit of their
22   bargain for confidentiality.” Doc. No. 96-1 at 5; see also Doc. No. 96-4 at 3. The Court
23   is convinced these are compelling reasons to seal references to the Settlement Agreement
24
25
26   1
       It appears Defendants also request that the Settlement Agreement itself be filed under seal, as
     Defendants were under the impression that they “identified [it] in Exhibit A” of the Henderson
27   Declaration. Doc. No. 96-1 at 5. However, Exhibit A to the Henderson Declaration does not identify
28   the Settlement Agreement, and therefore the Court only addresses Defendants’ request to seal references
     to the Settlement Agreement in the Donohoe Report and deposition.

                                                       -9-                          17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7098 Page 10 of 28


1    in the Donohoe Report and deposition. See San Diego Comic Convention v. Dan Farr
2    Prods., No. 14-CV-1865 AJB (JMA), 2018 WL 2717880, at *1 (S.D. Cal. June 5, 2018)
3    (granting motion to seal references to confidential settlement discussions); Brightwell v.
4    McMillan Law Firm, No. 16-CV-1696 W (NLS), 2017 WL 5885667, at *1–2 (S.D. Cal.
5    Nov. 29, 2017) (sealing communications regarding the terms of a settlement). The Court
6    therefore GRANTS Defendants’ request to seal portions of the Donohoe Report and
7    deposition that reference the Settlement Agreement.
8                   iv.   Defendants’ Other Confidential and Proprietary Business
9                         Documents and Communications
10         Defendants further seek to file under seal other confidential and proprietary
11   business documents and communications referenced in the Donohoe Report. See Doc.
12   No. 96-1 at 6. Defendants assert that such information includes “strategic documents and
13   business review materials . . . relating to AMN’s strategic objectives, competitive
14   analyses, financial information, and other proprietary information.” Id. In the Henderson
15   Declaration, Defendants elaborate that such confidential information includes their
16   responses to requests for information or for proposals from hospitals, strategic documents
17   and business review materials, email correspondence between Defendants and third party
18   clients or associate vendors concerning agreements and business dealings with these third
19   parties, and “[o]ther reports prepared strictly for AMN’s use.” See Doc. No. 96-4 at 2-4.
20   The Court agrees that compelling reasons exist to seal references in the Donohoe Report
21   to Defendants’ proprietary business records that detail sensitive financial terms,
22   proprietary business strategies, and confidential negotiations and agreements with third
23   parties. See In re Qualcomm Litig., No. 317CV00108GPCMDD, 2019 WL 1557656, at
24   *3 (S.D. Cal. Apr. 10, 2019) (granting motions to seal “confidential business information
25   of the parties, including trade secrets, proprietary business records, discussions of internal
26   strategy, company dealings, and materials designated as ‘Highly Confidential’”).
27   Therefore, the Court GRANTS Defendants’ request to the extent the Donohoe Report
28   and depositions contain references to information detailing Defendants’ sensitive


                                                  -10-                       17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7099 Page 11 of 28


1    financial terms, proprietary business strategies, and confidential negotiations and
2    agreements with third parties.
3              f. Information Designated by Plaintiffs as Confidential
4          Defendants also request that the Court permit them to file under seal information
5    designated by Plaintiffs as “Confidential” or “AEO.” See Doc. Nos. 96-1 at 7-8; 131-1 at
6    1. Plaintiffs have submitted declarations withdrawing some of its prior designations and
7    explaining the grounds for other designations of exhibits submitted by Defendants in
8    support of their motion for summary judgment. See Doc. Nos. 101, 139. The Court has
9    reviewed Plaintiffs’ grounds for such designations in Exhibits 4, 6, 7, 8, 9, 11, 13, and 14
10   submitted by Defendants in support of their motion for summary judgment, and finds
11   compelling reasons to seal references in the Exhibits 4, 6, 7, 8, 9, 11, 12, and 14 to
12   Plaintiffs’ customer names, sales revenues and financial records, names of Plaintiffs’
13   employees, Plaintiffs’ compensation arrangements with healthcare staffing professionals
14   and associate vendors, and Plaintiffs’ confidential business practices. See In re
15   Qualcomm Litig., supra, 2019 WL 1557656, at *3 (granting motions to seal “confidential
16   business information of the parties, including trade secrets, proprietary business records,
17   discussions of internal strategy, company dealings, and related materials designated as
18   ‘Highly Confidential’”). Plaintiffs have modified their designations so that they are
19   narrowly tailored to the aforementioned proprietary information, withdrawing some of
20   their designations in Exhibits 4, 6, 7, 8, 9, 12, and 14, and all of their designations in
21   Exhibit 13. Accordingly, the Court GRANTS Defendants’ request to seal portions of
22   Exhibits 4, 6, 7, 8, 9, 12, and 14 and DENIES Defendants’ request to seal portions of
23   Exhibit 13, in accordance with Plaintiffs’ modified designations. See Doc. No. 101 at 2-
24   3.
25             g. Defendants’ Memoranda
26         Defendants’ request that they be permitted to file under seal portions of their
27   motion for summary judgment, Daubert motion, reply briefs in support of such motions,
28   Separate Statement of Undisputed Material Facts, and Response to the Separate


                                                   -11-                        17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7100 Page 12 of 28


1    Statement of Undisputed Material Facts (“SS Response”) that reference information that
2    this Court finds warrants sealing. See Doc. Nos. 96-1 at 1-2, 9; 131 at 1-5. The Court
3    GRANTS IN PART and DENIES IN PART Defendants’ request in accordance with
4    the Court’s rulings herein concerning the underlying information. No later than ten (10)
5    business days from the date this Order is filed, Defendants must file an appropriately
6    redacted version of its motion for summary judgment, Daubert motion, reply briefs in
7    support of such motions, Separate Statement of Undisputed Material Facts, and SS
8    Response.
9       2. Plaintiffs’ Motion to File Documents Under Seal (Doc. No. 123)
10         Plaintiffs request the Court’s leave to file documents under seal in connection with
11   their opposition to Defendants’ motion for summary judgment. See Doc. No. 123. The
12   categories of documents subject to Plaintiffs’ motion to seal are Plaintiffs’ own
13   information designated as confidential, information designated by third parties as
14   confidential, and information designated by Defendants as confidential. The Court
15   addresses each category in turn.
16             a. Plaintiffs’ Confidential Information
17         Plaintiffs request that the Court allow them leave to file under seal portions of the
18   Declaration of Alan Braynin; the Declaration of Alexis Ogilvie; the Declaration of John
19   Martins; Exhibits 3, 4, and 5 to the Declaration of Alan Braynin; Exhibit 1 to the
20   Declaration of Jeff Pierson; Exhibits 1 and 2 to the Declaration of Alexis Ogilvie; and
21   Exhibits 1 and 2 to the Declaration of Kylie Stein. See Doc. No. 119-1. The Court has
22   reviewed the materials and hereby GRANTS IN PART and DENIES IN PART
23   Plaintiffs’ motion to seal this information. Specifically, Plaintiffs’ requests, except with
24   respect to Exhibit 4 to the Declaration of Alan Braynin, all concern Plaintiffs’ financial
25   data, customer names, settlement negotiations with Defendants, strategic business
26   information, and employee information. For the reasons discussed above, the Court
27   agrees that there are compelling reasons to seal this information. See In re Qualcomm
28   Litig., 2019 WL 1557656, at *3 (granting motions to seal “confidential business


                                                  -12-                       17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7101 Page 13 of 28


1    information of the parties, including trade secrets, proprietary business records,
2    discussions of internal strategy, company dealings, and related materials designated as
3    ‘Highly Confidential’”).
4          Separately, Plaintiffs appear to have mistakenly included Exhibit 4 to the
5    Declaration of Alan Braynin. This exhibit is Defendants’ employee confidentiality and
6    non-competition agreement. See Doc. No. 108-92. The Court has already ruled that
7    there is no compelling reason to seal references to such agreements, which were disclosed
8    in public state court filings. Therefore, the Court DENIES Plaintiffs’ request to file the
9    document under seal, consistent with the Court’s prior ruling.
10            b. Third Parties’ Confidential Information
11         Plaintiffs also request that the Court allow them leave to file under seal certain
12   information designated by third parties as confidential. The only reason for this request
13   is because the parties have agreed to respect the confidentiality designations of third
14   parties. See Doc. No. 123 at 2. The Court DENIES the request. An agreement to treat
15   information designated by a third party as confidential under a protective order is
16   insufficient to justify sealing the information. See Nalco Co., v. Turner Designs, Inc.,
17   No. 13-CV-02727 NC, 2014 WL 12642193, at *4 (N.D. Cal. Oct. 30, 2014) (denying
18   motion to seal certain information designated by a third party as confidential under a
19   protective order absent a supporting declaration); U.S. Ethernet Innovations, LLC v. Acer,
20   Inc., No. C 10-3724 CW, 2013 WL 4426507, at *2 (N.D. Cal. Aug. 14, 2013) (same).
21   However, this ruling is without prejudice to Plaintiffs filing, if they so choose, a renewed
22   motion no later than ten (10) business days from the date this Order is filed setting forth
23   compelling reasons, supported by declarations from the designating third parties, as to
24   why such information should be sealed.
25            c. Defendants’ Confidential Information
26         Plaintiffs further seek to file under seal certain information designated by
27   Defendants as confidential. See Doc. No. 123. Defendants submitted a declaration
28   addressing which exhibits in support of Plaintiffs’ opposition should be sealed in whole


                                                 -13-                        17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7102 Page 14 of 28


1    or in part and withdrawing some designations. See Doc. No. 127. Plaintiffs objected to
2    Defendants’ designations. See Doc. Nos. 129, 130. The Court has reviewed the parties’
3    submissions and GRANTS IN PART and DENIES IN PART Plaintiffs’ motion to seal
4    information designated by Defendants. The below chart sets forth the Court’s rulings. 2
5
6         Markham     Defendants’          Court’s Ruling on Plaintiffs’ Motion to Seal
         Declaration Designation
7
           Exhibit
8        7           55:1-4; 56:7-17 GRANTED IN PART and DENIED IN PART. There
9                                    is no compelling reason to seal 55:1-4, since the
                                     deposition excerpt is unclear as to what is being
10                                   discussed as an alternative to “a locally available nurse
11                                   to perform an assignment.” There is, however, a
                                     compelling reason to seal 56:7-17 as non-public,
12                                   proprietary information showing where Defendants do
13                                   and do not serve a customer’s hospitals.
         11          152:1-6;        GRANTED IN PART and DENIED IN PART. There
14                   153:21-25       is no compelling reason to seal 152:1-6, as this
15                                   testimony only concerns a vague question posed to the
                                     third party. There is, however, a compelling reason for
16                                   Defendants to request 153:21-25 be sealed, since this
17                                   testimony concerns proprietary information regarding
                                     how Defendants pay their recruiter employees.
18       13          5:7-17          GRANTED. The designated portion is a chart
19                                   reflecting the number of certain employees Defendants
                                     have employed on average each year since January 1,
20                                   2010. Plaintiffs fail to provide any support for its bare
21                                   assertion that Defendants have “publicly disclosed
                                     comparable information.” On the other hand,
22                                   Defendants have supported their designation with a
23                                   sworn statement from its President of Professional
                                     Services and Staffing that disclosure of the statistics,
24                                   which is non-public confidential information, would
25
26
     2
      The Court has observed certain objections to purported designations of exhibits even where Defendants
27   have not requested the information be sealed. See, e.g., Doc. No. 129-1 at 4 of 29 (stating reasons for
28   not sealing Exhibit 20 even though Defendants have not designated the exhibit). The Court will not
     address such objections since there is no dispute between the parties.

                                                      -14-                          17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7103 Page 15 of 28


1                                provide competitors “with information they would not
                                 otherwise have about AMN’s business and strategy.”
2
                                 The Court agrees with Defendants that compelling
3                                reasons exist to seal Defendants’ employee statistics.
4    15          Entire          DENIED. Exhibit 15 is an internal script for
                 Document        Defendants’ third-quarter earnings call. The Court finds
5                                that Defendants have failed to provide a particularized,
6                                compelling reason as to how they would suffer prejudice
                                 by disclosure of the internal script. It is insufficient that
7                                Defendants merely view the internal script as
8                                “something that AMN considers and treats as
                                 confidential.” Doc. No. 127-4 at 6.
9    16          Entire          GRANTED IN PART and DENIED IN PART. The
10               Document        Court agrees that the internal email between Defendants’
                                 employees does not warrant sealing in its entirety. At
11                               most, Defendants have a compelling reason to seal the
12                               email to the extent it reveals Defendants’ most valuable
                                 partners and suppliers other than Plaintiffs. As
13                               discussed above, the fact that Plaintiffs and Defendants
14                               have terminated their prior business relationships is
                                 publicly available information. Therefore, the Court
15                               orders that the following statements concerning
16                               Plaintiffs be unredacted, while the remaining portions
                                 may be redacted.
17                                  • At AMN0000444334: “For Aya, we need to
18                                      discuss with Landry/Ralph as they have hired
                                        several (13 I think) of our internal team members
19                                      and therefore are looking at suspending them as
20                                      an AV from what I understand.”
                                    • At id.: “Yikes - didn't know that about Aya...they
21                                      have been our largest for the past 2 years and I
22                                      know they are probably on most of our MSPs at
                                        this point...”
23   17          494:14-15;      DENIED. The testimony designated by Defendants
24               496:125         concerns the information discussed above that the Court
                                 finds should be unsealed. Defendants have not provided
25                               a compelling reason for sealing such information.
26   19          184:18-25;      DENIED. The testimony designated by Defendants
                 193:1-25        concerns Defendants’ employee confidentiality and non-
27                               competition agreements. As discussed above,
28                               Defendants have admitted that these agreements were


                                           -15-                         17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7104 Page 16 of 28


1                                filed publicly in state court proceedings and accordingly
                                 have withdrawn similar designations referencing the
2
                                 terms of the agreements. Therefore, the Court finds
3                                Defendants have failed to provide a compelling reason
                                 for sealing deposition testimony concerning the
4
                                 employee confidentiality and non-competition
5                                agreements. See Fed. Trade Comm'n v. Qualcomm Inc.,
                                 supra, 2018 WL 2317835, at *6.
6
     22          205:5-7;        GRANTED IN PART and DENIED IN PART. The
7                205:18-25;      testimony designated by Defendants at 205:5-7, 205:18-
8                208:2-7; 277:1- 25, 208:2-7, 277:1-23, and 403:1-6 concerns
                 23; 357:24-25; Defendants’ employee confidentiality and non-
9                358:11-12;      competition agreements. For the reasons noted above,
10               359:3-7; 403:1- the Court finds Defendants have failed to provide a
                 6; 425:22-25    compelling reason for sealing deposition testimony
11                               concerning the employee confidentiality and non-
12                               competition agreements. See Fed. Trade Comm'n v.
                                 Qualcomm Inc., supra, 2018 WL 2317835, at *6. The
13                               testimony designated by Defendants at 357:24-25 and
14                               358:11-12 concern the names of their customers. For
                                 the reasons discussed above with respect to Plaintiffs’
15                               customers’ names, the Court finds that such testimony
16                               warrants sealing. The testimony designated by
                                 Defendants at 359:3-7 and 425:22-25 concerns the
17                               platform agreement for Medefis. The Court agrees with
18                               Defendants that there are compelling reasons to seal this
                                 information as non-public information concerning
19                               Defendants’ proprietary contractual agreements. See In
20                               re Google Inc. Gmail Litig., supra, 2014 WL 10537440,
                                 at *5.
21   26          350:16-25;      GRANTED. The testimony designated by Defendants
22               351:1-8;        concerns a customer’s name and the purposes of their
                 351:12-25;      associate vendor agreement. For the reasons discussed
23               352:1-10;       above with respect to customer names and the associate
24               353:21          vendor agreements, the Court agrees that compelling
                                 reasons support the sealing of this information.
25   27          143:1-15        GRANTED as to 143:5-15. This testimony concerns a
26                               third party’s associate vendor relationship with
                                 Defendants pursuant to their associate vendor
27                               agreement. For the reasons discussed above with respect
28                               to the associate vendor agreements, the Court agrees that


                                            -16-                     17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7105 Page 17 of 28


1                               compelling reasons support the sealing of this
                                information.
2
     28          179:6-25;      GRANTED. The third party’s testimony concerns the
3                181:1-20;      purpose and terms of the associate vendor agreement
4                181:23-182:17 with Defendants. For the reasons discussed above with
                                respect to the associate vendor agreements, the Court
5                               agrees that compelling reasons support the sealing of
6                               this information.
     29          192:13-193:10; GRANTED. The testimony designated by Defendants
7                193:11-194:7; concerns the purpose of terms of Defendants’ associate
8                194:8-195:12; vendor agreements. For the reasons discussed above
                 195:23-196:3; with respect to the associate vendor agreements, the
9                196:10-197:9; Court agrees that compelling reasons support the sealing
10               197:10-19;     of this information.
                 197:20-23;
11               198:8-20;
12               198:21-199:3;
                 199:5-10;
13               199:11-13;
14               199:14-200:3;
                 200:4-201:6;
15               201:11-14;
16               201:23–
                 202:11;
17               202:12-15;
18               202:16-203:7;
                 203:8-13;
19               203:14-25;
20               204:1-7;
                 204:14-20;
21               205:9-206:16;
22               206:21-209:3;
                 209:21-25
23   33          118:21-119:4   GRANTED. The testimony designated by Defendants
24               119:10-25      concerns the commission that Medefis earns pursuant to
                                the terms of a platform agreement, which the Court has
25                              already ruled is sealable information. The designated
26                              testimony is also narrowly tailored to encompass only
                                this confidential information.
27   33.1        49:23-25       GRANTED. The testimony designated by Defendants
28                              concerns the amount of travel nurses that Defendants


                                           -17-                     17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7106 Page 18 of 28


1                               place via the Medefis platform—a statistic that is
                                confidential, non-public business information.
2
     34          138:1-11;      GRANTED. As Plaintiffs recognize, the designated
3                139:1-10;      testimony concerns Defendants’ contract with a third
4                139:21-140:14; party customer and those parties’ performance of the
                 140:15-19;     terms of that contract. For the reasons set forth above,
5                141:11-142:12; the Court agrees there are compelling reasons to seal
6                142:24-143:9; references to Defendants’ contractual terms with their
                 143:12-147:12; customers, including performance thereof.
7                147:20-151:25
8    35          Entire         GRANTED. Exhibit 35 is a platform agreement
                 Document       between Medefis and a third party customer. For the
9                               reasons set forth above with respect to Defendants’ non-
10                              public contracts, Exhibit 36 may be sealed.
     36          Entire         GRANTED. Exhibit 36 is a platform agreement
11               Document       between Medefis and a third party associate vendor. For
12                              the reasons set forth above with respect to Defendants’
                                non-public contracts, Exhibit 36 may be sealed.
13   37          301:1-304:1;   GRANTED. The testimony designated by Defendants
14               304:10-309:25 concerns contractual performance pursuant to a platform
                                agreement between Shiftwise and Plaintiffs. For the
15                              reasons set forth above with respect to Defendants’ non-
16                              public contracts, Exhibit 37 may be sealed in accordance
                                with Defendants’ designations.
17   38          Entire         GRANTED. Exhibit 38 is a platform agreement
18               Document       between Shiftwise and a third party customer. For the
                                reasons set forth above with respect to Defendants’ non-
19                              public contracts, Exhibit 38 may be sealed.
20   39          Entire         GRANTED. Exhibit 39 is a draft supplier service
                 Document       agreement for the Shiftwise platform. For the reasons
21                              set forth above with respect to Defendants’ non-public
22                              contracts, Exhibit 39 may be sealed.
     41          AMN Depo.      GRANTED. The testimony designated by Defendants
23               383:10-384:13; concerns the manner in which the billing rate is set for a
24               384:21-25 CHI third party customer pursuant to a platform agreement
                 Depo. 107:18- between that third party and Shiftwise. The manner in
25               24             which Defendants set their billing rate for a customer
26                              pursuant to a confidential agreement between those
                                parties is proprietary information that warrants sealing.
27                              See In re Google Inc. Gmail Litig., supra, 2014 WL
28                              10537440, at *5; In re Qualcomm Litig., supra, 2019


                                            -18-                      17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7107 Page 19 of 28


1                                 WL 1557656, at *3. Plaintiffs’ objection, that Alan
                                  Braynin spoke to this topic in his declaration, is
2
                                  OVERRULED. Mr. Braynin noted the commonsense
3                                 point that Defendants and customers negotiate prices for
                                  the Shiftwise platform, but provided no particular detail
4
                                  as to how the prices are negotiated and set.
5    42          125:12-17;       GRANTED. The testimony designated by Defendants
6                125:19-21;       concerns the contractual terms of a Medefis platform
                 125:23-25;       agreement with a third party associate vendor. For the
7                131:3-9;         reasons set forth above with respect to Defendants’ non-
8                131:15-25;       public contracts, the designated testimony in Exhibit 42
                 132:1-5;         may be sealed.
9                132:12;
10               132:14-25
     43          63:21-64:23;   GRANTED. The testimony designated by Defendants
11               65:19-25       concerns the contractual terms of a Medefis platform
12                              agreement with a third party customer. For the reasons
                                set forth above with respect to Defendants’ non-public
13                              contracts, the designated testimony in Exhibit 43 may be
14                              sealed.
     44          31:3-25; 36:3- GRANTED. The testimony designated by Defendants
15               13             concerns their contractual relationship with a third party
16                              customer. For the reasons set forth above with respect to
                                Defendants’ non-public contracts, the designated
17                              testimony in Exhibit 44 may be sealed.
18   45          Entire         GRANTED. Exhibit 45 is a managed service provider
                 Document       agreement between Defendants and a third party
19                              customer. For the reasons set forth above with respect to
20                              Defendants’ non-public contracts, the designated
                                testimony in Exhibit 45 may be sealed.
21   47          205:5-7;       DENIED. The testimony designated by Defendants
22               205:18- 206:25 concerns how often they have sent cease and desist
                                letters to former employees concerning their obligations
23                              under Defendants’ employee confidentiality and non-
24                              solicitation agreements. Defendants have already agreed
                                to withdraw its request to seal portions of the Donohoe
25                              Report referencing the provisions of such agreements.
26                              See Doc. No. 105 at 2. Defendants have not provided a
                                compelling reason to support their designation of
27                              testimony concerning cease and desist letters that they
28                              sent to enforce the terms of such agreements.


                                            -19-                      17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7108 Page 20 of 28


1    50          88:10-89:4;     DENIED. The testimony designated by Defendants
                 89:14-90:10;    concerns an oral agreement between one of its
2
                 93:14-94:11;    employees and an employee of a third party healthcare
3                94:12-13;       staffing agency. Defendants make a passing reference to
                 94:22-95:1;     the agreement and correspondence concerning it in a
4
                 95:3-25; 115:1- declaration as “contain[ing] detailed, non-public,
5                4; 115:5-9;     confidential information concerning AMN’s commercial
                 115:19-116:8;   relationships . . ..” Doc. 127-4 at 6. But this general
6
                 116:9-11;       explanation of Defendants’ view of the oral agreement
7                116:12-117:22;  as confidential is not a compelling reason and provides
                 117:23-118:14;  no credible basis for concluding Defendants would
8
                 118:25          suffer prejudice or “irreparable harm” by disclosure of
9                                references to the oral agreement.
10   51          Entire          DENIED. Exhibit 51 includes several email exchanges
                 Documents       between employees from Defendants and a third party
11                               healthcare staffing agency concerning the oral agreement
12                               discussed directly above in Exhibit 50. For the same
                                 reasons provided above, Defendants have failed to
13                               provide a compelling reason to seal Exhibit 51.
14   52          102:1-17;       DENIED. The testimony designated by Defendants
                 102:19-103:19 concerns the oral agreement discussed above in Exhibits
15                               50 and 51. For the same reasons provided above,
16                               Defendants have failed to provide a compelling reason to
                                 seal Exhibit 52.
17   53          Entire          GRANTED. Exhibit 53 is the settlement agreement
18               Document        between Defendants and a third party healthcare staffing
                                 agency. For the reasons provided above with respect to
19                               Defendants’ motion to seal references to the Settlement
20                               Agreement, the Court will allow the Settlement
                                 Agreement to be sealed in its entirety.
21   54          247:1-2; 247:9- GRANTED IN PART and DENIED IN PART. As to
22               16; 247:17-21 247:9-16 and 247:17-21, the testimony concerns the
                                 Settlement Agreement discussed above with respect to
23                               Exhibit 53. For the same reasons provided there, Exhibit
24                               54 may be sealed as to 247:9-16 and 247:17-21. The
                                 designated testimony at 247:1-2 do not reference any
25                               confidential information and therefore does not warrant
26                               sealing.
     56          248:2-6;        GRANTED IN PART and DENIED IN PART.
27               248:13; 249:4- Except as to 248:13, 249:16, and 251:11, which do not
28               10; 249:11-13; reference any confidential information, the testimony


                                           -20-                      17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7109 Page 21 of 28


1                249:16; 250:4-   designated by Defendants concerns contractual
                 9; 250:14-19;    performance of the Settlement Agreement discussed
2
                 250:22-251:3;    above. For the same reasons set forth above, such
3                251:11 and       testimony may be sealed.
                 email
4
                 correspondence  Plaintiffs correctly note that Defendants have not
5                                identified the email correspondence that follows the
                                 deposition testimony presented in Exhibit 56. Therefore,
6
                                 the Court must defer ruling on whether the information
7                                may be sealed. However, Defendants’ oversight likely
                                 resulted from Plaintiffs presenting the email
8
                                 correspondence subsequent to the deposition testimony,
9                                as opposed to presenting the correspondence in a
                                 separate exhibit. Accordingly, Defendant may designate
10
                                 the correspondence and identify any compelling reason
11                               for sealing the same no later than ten (10) days from the
                                 date this Order is filed.
12
     57          Entire          GRANTED. Exhibit 57 includes an amendment to the
13               Amendment       Settlement Agreement between Defendants and a third
14               and Henderson party healthcare staffing agency, as well as deposition
                 Depo. 542:22- testimony concerning the amendment. For the reasons
15               543:1; 543:5-   set forth above, the amendment and references thereto
16               13; 543:16-24 may be sealed.
     77          527:1-529:8;    DENIED. The testimony designated by Defendants
17               529:12-25;      concern their communication with a third party customer
18               531:1-16;       regarding a disruption of services that may be due in part
                 531:22-24;      to a disagreement between Defendants and Plaintiffs.
19               532:2-15;       Defendants have not provided a particularized,
20               532:21-22       compelling reason for sealing this information.
     78          Entire          DENIED. Exhibit 78 is email correspondence between
21               Document        employees of Defendants and employees of a third party
22                               customer regarding a disruption of services that may be
                                 due in part to a disagreement between Defendants and
23                               Plaintiffs. As noted above, Defendants have not
24                               provided a particularized, compelling reason for sealing
                                 this information.
25   79          113:3-6;        DENIED. The testimony designated by Defendants
26               113:22-25;      concerns the oral agreement discussed above in Exhibits
                 98:9-12; 98:14- 50, 51, and 52. For the same reasons provided above,
27               99:6; 99:8-     Defendants have failed to provide a compelling reason to
28                               seal Exhibit 79.


                                            -21-                      17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7110 Page 22 of 28


1                    100:8; 100:23-
                     25
2
3       3. Plaintiffs’ Opposition Memorandum
4          Plaintiffs further request permission to file under seal portions of their opposition
5    memorandum to Defendants’ motion for summary judgment. See Doc. No. 123 at 2.
6    The Court GRANTS IN PART and DENIES IN PART Plaintiffs’ request. Plaintiffs
7    must file under seal portions of their opposition memorandum in accordance with the
8    Court’s rulings on the parties’ sealing requests herein.
9       4. Plaintiffs’ Motion to File Documents under Seal (Doc. No. 128)
10         Plaintiffs additionally request permission to file under seal their Reply to
11   Defendants’ Arguments on Sealing Evidence and an accompanying Appendix A. See
12   Doc. No. 128. The Court GRANTS IN PART and DENIES IN PART Plaintiffs’
13   request. Plaintiffs must file under seal those portions of such filings that reference
14   information that the Court has ruled herein warrants sealing.
15      5. The Donohoe and Rothman Reports
16         The parties have also requested permission to file under seal portions of the
17   Donohoe and Rothman Reports as well as references thereto. See Doc. Nos. 96-1 at 3-4,
18   6-8; 123 at 2; 127-2 at 3; 131-1 at 4. Plaintiffs have not requested the Court’s permission
19   to file under seal portions of the reports that reference their purported confidential
20   information, but Plaintiffs indicate they are prepared to de-designate the reports in
21   accordance with the Court’s ruling. See Doc. No. 106 at 3. The Court understands that
22   only Defendants’ designated information is referenced in the reports, and the Court has
23   already ruled on Defendants’ sealing requests with respect to such designated
24   information. Therefore, the Court GRANTS IN PART and DENIES IN PART the
25   parties’ requests to file the reports and references thereto under seal. The parties must
26   file the reports and references thereto under seal to the extent they reference information
27   that the Court has concluded herein warrants sealing.
28                                           CONCLUSION

                                                  -22-                        17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7111 Page 23 of 28


1        Based on the foregoing, the Court:
2      • GRANTS IN PART and DENIES IN PART Defendants’ motion to file
3        documents under seal (Doc. No. 96). Specifically, the Court GRANTS
4        Defendants’ motion with respect to Exhibits 2, 3, 4, 5, 6, 7, 8, 9, 12, 14, and 18.
5        The Court also GRANTS Defendants’ motion with respect to Defendants’ request
6        to seal references in their motion for summary judgment, Daubert motion,
7        Defendants’ Separate Statement of Undisputed Material Facts, Exhibit A (the
8        Donohoe Report), and Exhibit B (the Donohoe deposition) to Defendants’
9        associate vendor agreements, affiliated vendor agreements, supplier agreements,
10       vendor management agreements, managed service provider agreements, Settlement
11       Agreement, and proprietary business records that detail sensitive financial terms,
12       proprietary business strategies, and confidential negotiations and agreements with
13       third parties. The Court DENIES Defendants’ motion with respect to Defendants’
14       request to seal Exhibits 1 and 13 and references in Exhibit A (the Donohoe Report)
15       and Exhibit B (the Donohoe deposition) to Defendants’ confidentiality and non-
16       competition agreements with employees. Defendants may file a renewed motion
17       no later than ten (10) business days from the date this Order is filed setting forth
18       compelling reasons to seal portions of Exhibit 1. Accordingly, the Court
19       DIRECTS the Clerk of Court to FILE UNDER SEAL:
20          o Exhibit 2 (lodged as Doc. No. 97-3);
21          o Exhibit 3 (lodged as Doc. No. 97-4);
22          o Exhibit 4 (lodged as Doc. No. 97-5);
23          o Exhibit 5 (lodged as Doc. No. 97-6);
24          o Exhibit 6 (lodged as Doc. No. 97-7);
25          o Exhibit 7 (lodged as Doc. No. 97-8);
26          o Exhibit 8 (lodged as Doc. No. 97-9);
27          o Exhibit 9 (lodged as Doc. No. 97-10);
28          o Exhibit 12 (lodged as Doc. No. 97-12);


                                               -23-                        17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7112 Page 24 of 28


1           o Exhibit 14 (lodged as Doc. No. 97-14);
2           o Exhibit 18 (lodged as Doc. No. 97-15);
3           o Exhibit A (lodged as Doc. No. 97-17);
4           o Exhibit B (lodged as Doc. No. 97-18);
5           o Defendants’ motion for summary judgment (lodged as Doc. No. 97).
6              Defendants must file an appropriately redacted version of their motion for
7              summary judgment consistent with the Court’s ruling no later than ten (10)
8              business days from the date this Order is filed;
9           o Defendants’ Daubert motion (lodged as Doc. No. 97-16). Defendants must
10             file an appropriately redacted version of their Daubert motion consistent
11             with the Court’s ruling no later than ten (10) business days from the date this
12             Order is filed; and
13          o Defendants’ Separate Statement of Undisputed Material Facts (lodged as
14             Doc. No. 97-1). Defendants must file an appropriately redacted version of
15             their Separate Statement of Undisputed Material Facts consistent with the
16             Court’s ruling no later than ten (10) business days from the date this Order is
17             filed.
18     • GRANTS IN PART and DENIES IN PART Plaintiffs’ motion to file documents
19       under seal (Doc. No. 123). Specifically, the Court GRANTS Plaintiffs’ motion
20       with respect to the Declaration of Alan Braynin; the Declaration of Alexis Ogilvie;
21       the Declaration of John Martins; Exhibits 3 and 5 to the Declaration of Alan
22       Braynin; Exhibit 1 to the Declaration of Jeff Pierson; Exhibits 1 and 2 to the
23       Declaration of Alexis Ogilvie; and Exhibits 1 and 2 to the Declaration of Kylie
24       Stein. The Court also GRANTS Plaintiffs’ motion with respect to specified
25       portions of Markham Declaration Exhibits 7, 11, 13, 16, 22, 26, 27, 28, 29, 33,
26       33.1, 34, 37, 41, 42, 43, 44, 54, 56, 57, and 81 to Markham Declaration Exhibits
27       35, 36, 38, 39, 45, and 53. The Court DENIES Plaintiffs’ motion with respect to
28       Exhibit 4 to the Declaration of Alan Braynin and Plaintiffs’ request to seal


                                              -24-                       17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7113 Page 25 of 28


1        information designated by third parties. Plaintiffs may file a renewed motion no
2        later than ten (10) business days from the date this Order is filed setting forth
3        compelling reasons, supported by declarations from the designating third parties,
4        as to why such information should be sealed. The Court further DENIES
5        Plaintiffs’ motion with respect to specified portions of Markham Declaration
6        Exhibits 7, 11, 16, 22, 54, and 56 and to Markham Declaration Exhibits 15, 17, 19,
7        47, 50, 51, 52, 77, 78, and 79. Accordingly, the Court DIRECTS the Clerk of
8        Court to FILE UNDER SEAL:
9           o Declaration of Alan Braynin (lodged as Doc. No. 108-88);
10          o Declaration of Alexis Ogilvie (lodged as Doc. No. 108-97);
11          o Declaration of John Martins (lodged as Doc. No. 108-103);
12          o Exhibit 3 to the Declaration of Alan Braynin (lodged as Doc. No. 108-91);
13          o Exhibit 5 to the Declaration of Alan Braynin (lodged as Doc. No. 108-93);
14          o Exhibit 1 to the Declaration of Jeff Pierson (lodged as Doc. No. 108-102)
15          o Exhibit 1 to the Declaration of Alexis Ogilvie (lodged as Doc. No. 108-98);
16          o Exhibit 2 to the Declaration of Alexis Ogilvie (lodged as Doc. No. 108-99);
17          o Exhibit 1 to the Declaration of Kylie Stein (lodged as Doc. No. 108-107);
18          o Exhibit 2 to the Declaration of Kylie Stein (lodged as Doc. No. 108-108);
19          o Exhibit 7 to the Markham Declaration (lodged as Doc. No. 108-10);
20          o Exhibit 11 to the Markham Declaration (lodged as Doc. No. 108-14);
21          o Exhibit 13 to the Markham Declaration (lodged as Doc. No. 108-16);
22          o Exhibit 16 to the Markham Declaration (lodged as Doc. No. 108-19);
23          o Exhibit 22 to the Markham Declaration (lodged as Doc. No. 108-25);
24          o Exhibit 26 to the Markham Declaration (lodged as Doc. No. 108-29);
25          o Exhibit 27 to the Markham Declaration (lodged as Doc. No. 108-30);
26          o Exhibit 28 to the Markham Declaration (lodged as Doc. No. 108-31);
27          o Exhibit 29 to the Markham Declaration (lodged as Doc. No. 108-32);
28          o Exhibit 33 to the Markham Declaration (lodged as Doc. No. 108-36);


                                               -25-                        17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7114 Page 26 of 28


1           o Exhibit 33.1 to the Markham Declaration (lodged as Doc. No. 108-37);
2           o Exhibit 34 to the Markham Declaration (lodged as Doc. No. 108-38);
3           o Exhibit 35 to the Markham Declaration (lodged as Doc. No. 108-39);
4           o Exhibit 36 to the Markham Declaration (lodged as Doc. No. 108-40);
5           o Exhibit 37 to the Markham Declaration (lodged as Doc. No. 108-41);
6           o Exhibit 38 to the Markham Declaration (lodged as Doc. No. 108-42);
7           o Exhibit 39 to the Markham Declaration (lodged as Doc. No. 108-43);
8           o Exhibit 41 to the Markham Declaration (lodged as Doc. No. 108-45);
9           o Exhibit 42 to the Markham Declaration (lodged as Doc. No. 108-46);
10          o Exhibit 43 to the Markham Declaration (lodged as Doc. No. 108-47);
11          o Exhibit 44 to the Markham Declaration (lodged as Doc. No. 108-48);
12          o Exhibit 45 to the Markham Declaration (lodged as Doc. No. 108-49);
13          o Exhibit 53 to the Markham Declaration (lodged as Doc. No. 108-56);
14          o Exhibit 54 to the Markham Declaration (lodged as Doc. No. 108-57);
15          o Exhibit 56 to the Markham Declaration (lodged as Doc. No. 108-59);
16                 Defendant may designate the correspondence in Exhibit 56 to the
17                   Markham Declaration and identify any compelling reason for sealing
18                   the same no later than ten (10) days from the date this Order is filed;
19          o Exhibit 57 to the Markham Declaration (lodged as Doc. No. 108-60);
20          o Exhibit 81 to the Markham Declaration (lodged as Doc. No. 108-85); and
21          o Plaintiffs’ opposition to Defendants’ motion for summary judgment (lodged
22             as Doc. No. 108). Plaintiffs must file an appropriately redacted version of
23             their opposition to Defendants’ motion for summary judgment consistent
24             with the Court’s ruling no later than ten (10) business days from the date this
25             Order is filed.
26     • GRANTS IN PART and DENIES IN PART Plaintiffs’ motion to file documents
27       under seal (Doc. No. 128). Specifically, the Court GRANTS Plaintiffs’ motion
28       with respect to sealing portions of their Reply to Defendants’ Arguments on


                                              -26-                       17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7115 Page 27 of 28


1        Sealing Evidence and an accompanying Appendix A to the extent such filings
2        reference information that the Court has ruled herein warrants sealing. The Court
3        DENIES Plaintiffs’ motion with respect to sealing portions of such filings that do
4        not reference information that the Court has ruled herein warrants sealing.
5        Accordingly, the Court DIRECTS the Court of Clerk to FILE UNDER SEAL:
6           o Plaintiffs’ Reply to Defendants’ Arguments on Sealing Evidence (lodged as
7              Doc. No. 129). Plaintiffs must file an appropriately redacted version of their
8              Reply to Defendants’ Arguments on Sealing Evidence consistent with the
9              Court’s ruling no later than ten (10) business days from the date this Order is
10             filed; and
11          o Appendix A (lodged as Doc. No. 129-1). Plaintiffs must file an
12             appropriately redacted version of their Appendix A consistent with the
13             Court’s ruling no later than ten (10) business days from the date this Order is
14             filed.
15     • GRANTS IN PART and DENIES IN PART Defendants’ motion to file
16       documents under seal (Doc. No. 131). Specifically, the Court GRANTS
17       Defendants’ motion with respect to sealing portions of their reply in support of
18       their motion for summary judgment, reply in support of their Daubert motion, the
19       Rothman Report, and SS Response to the extent such filings reference information
20       that the Court has ruled herein warrants sealing. The Court DENIES Defendants’
21       motion with respect to sealing portions of such filings that do not reference
22       information that the Court has ruled herein warrants sealing. Accordingly, the
23       Court DIRECTS the Court of Clerk to FILE UNDER SEAL:
24          o Exhibit 6 (lodged as Doc. No. 132-2);
25          o Defendants’ reply in support of their motion for summary judgment (lodged
26             as Doc. No. 132). Defendants must file an appropriately redacted version of
27             their reply in support of their motion for summary judgment consistent with
28             the Court’s ruling no later than ten (10) business days from the date this

                                              -27-                       17cv205-MMA (MDD)
 Case 3:17-cv-00205-MMA-MDD Document 141 Filed 04/20/20 PageID.7116 Page 28 of 28


1                 Order is filed;
2             o Defendants’ reply in support of their Daubert motion (lodged as Doc. No.
3                 132-4). Defendants must file an appropriately redacted version of their reply
4                 in support of their Daubert motion consistent with the Court’s ruling no later
5                 than ten (10) business days from the date this Order is filed; and
6             o Defendants’ SS Response (lodged as Doc. No. 132-3). Defendants must file
7                 an appropriately redacted version of their SS Response consistent with the
8                 Court’s ruling no later than ten (10) business days from the date this Order is
9                 filed.
10         Consistent with this District’s Electronic Case Filing Administrative Policies and
11   Procedures Manual, if a “motion to seal is denied, the document will remain lodged under
12   seal without further consideration absent contrary direction from the Court.”
13   Accordingly, with respect to the exhibits that the Court has found do not meet the
14   compelling reasons standard, the parties may either: (1) take no action and the Court will
15   not consider those exhibits in ruling on the pending dispositive motions; or (2) re-file the
16   exhibits on the public docket, in which case the Court will consider the exhibits in ruling
17   on the pending dispositive motions. If the parties choose to re-file the exhibits publicly,
18   they must do so no later than five (5) business days from the date this Order is filed.
19         IT IS SO ORDERED.
20
     Dated: April 20, 2020
21
                                                   _____________________________
22                                                 HON. MICHAEL M. ANELLO
23                                                 United States District Judge

24
25
26
27
28


                                                 -28-                        17cv205-MMA (MDD)
